13-4430-pr
Peeler v. McGill

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 31st day of October, two thousand fourteen.

PRESENT:

           JOHN M. WALKER, JR.,
           JOSÉ A. CABRANES,
           RAYMOND J. LOHIER, JR.,
                                Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
RUSSELL PEELER,

                     Plaintiff-Appellant,

                               -v.-                                                               No. 13-4430-pr

JEFFREY E. MCGILL, WARDEN, ET AL.,

                      Defendants-Appellees.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                                  Russell Peeler, pro se, Somers, CT

FOR DEFENDANTS-APPELLEES:                                                 Ann E. Lynch and Colleen B. Valentine,
                                                                          Assistant Attorneys General, for George
                                                                          Jepsen, Attorney General, Connecticut Office
                                                                          of the Attorney General, Hartford, CT


       Appeal from a judgment of the United States District Court for the District of Connecticut
(Robert N. Chatigny, Judge).


                                                                   1
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court be AFFIRMED.

         Russell Peeler, proceeding pro se, appeals the District Court’s grant of summary judgment to
defendants, a group of state corrections staff. The District Court concluded that Peeler had failed
to exhaust his administrative remedies before bringing his 42 U.S.C. § 1983 complaint. We review an
order granting summary judgment de novo, “‘resolving all ambiguities and drawing all permissible
factual inferences in favor of the party against whom summary judgment is sought.’” Burg v.
Gosselin, 591 F.3d 95, 97 (2d Cir. 2010) (quoting Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009)).
We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and
the issues on appeal.

        Under the Prison Litigation Reform Act (“PLRA”), “[n]o action shall be brought with
respect to prison conditions under section 1983 . . . , or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.” 42 U.S.C. § 1997e(a); see also Johnson v. Killian, 680 F.3d 234, 238 (2d Cir. 2012). “[T]he
PLRA’s exhaustion requirement applies to all inmate suits about prison life, whether they involve
general circumstances or particular episodes, and whether they allege excessive force or some other
wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). The Supreme Court has also held that the PLRA
exhaustion requirement requires proper exhaustion, “which means using all steps that the agency
holds out . . . so that the agency addresses the issues on the merits.” Woodford v. Ngo, 548 U.S. 81, 90
(2006) (internal quotation marks and parentheses omitted) (quoting Pozo v. McCaughtry, 286 F.3d
1022, 1024 (7th Cir. 2002)). That is, “prisoners must complete the administrative review process in
accordance with the applicable procedural rules—rules that are defined not by the PLRA, but by the
prison grievance process itself.” Jones v. Bock, 549 U.S. 199, 218 (2007) (internal citation and
quotation marks omitted).

        Upon an independent review of the record, we conclude that the District Court did not err
in finding that Peeler failed to exhaust his available administrative remedies properly before filing his
federal complaint, and that this failure should not be excused. We therefore affirm for substantially
the same reasons stated in the District Court’s thorough decision.

        We have considered all of Peeler’s arguments and find them to be without merit.

        Accordingly, we AFFIRM the judgment of the District Court.

                                                 FOR THE COURT,
                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                                    2